Citation Nr: 1647739	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-31 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbar spine, currently rated as 40 percent disabling.

5.  Entitlement to an increased rating for radiculopathy of the left lower extremity, rated as 10 percent prior to October 9, 2013, and 20 percent thereafter.

6.  Entitlement to an effective date earlier than December 10, 2010, for the grant of service connection for radiculopathy of the left lower extremity.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).
	REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, January 2013, and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for a psychiatric disorder and right and left knee disabilities, increased ratings for lumbar spine DDD and radiculopathy of the left lower extremity, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 8, 2010, the RO received a claim for increase for the Veteran's service-connected low back disability, which is also considered an informal claim for associated neurological disability of the lower extremity; prior to this date there is no indication of receipt of a formal or informal claim for such disability.


2.  It was factually ascertainable that the Veteran had neurological disability of the left lower extremity associated with his service-connected DDD of the lumbar spine within one year prior to March 8, 2010, and as early as March 31, 2009.


CONCLUSION OF LAW

The criteria for assignment of an effective date of March 31, 2009, but no earlier for service connection for left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.

Regarding the duty to notify, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, as is the case with the Veteran's claim for an earlier effective date for service connection for radiculopathy of the left lower extremity, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an increase in disability compensation shall be the earliest date as of which it was factually ascertainable that an increase in disability had occurred if a claim was received within one year from such date; otherwise, the effective date shall be the date of receipt of claim.  38 C.F.R. § 3.400 (o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

Notably, prior to March 25, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  But see 38 C.F.R. § 3.1 (p) (2015) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for left lower extremity radiculopathy was awarded by an October 2013 rating decision.  An effective date of December 10, 2010, was assigned based on the date of a VA treatment note showing intermittent radiculopathy on the left, which had not previously been confirmed by EMG but was subsequently shown by evidence showing a diagnosis and symptoms.  The Veteran contends that an earlier effective date is warranted.

Review of the claims file shows that service connection for radiculopathy of the left lower extremity was granted as secondary to the Veteran's lumbar spine disability during the course of a claim for an increased rating for the lumbar spine that was received on March 8, 2010.  Thus, the award of service connection for left lower extremity radiculopathy is viewed as a component of the Veteran's March 2010 claim for an increased rating for his low back disorder.  Therefore, an effective date as early as March 8, 2009 is assignable if there is evidence of left lower extremity radiculopathy in the one-year period prior to March 8, 2010.  38 C.F.R. § 3.400 (o)(2).  

Here, the Veteran's VA physician submitted a February 2010 statement noting that she had treated the Veteran since March 31, 2009, for "chronic low back pain radiating to his left leg."  Additionally, an April 13, 2009, VA treatment note shows that the Veteran was started in a physical therapy program for chronic low back pain and, notably, pain down the left leg.  There is no indication that the left leg symptoms present in March 2009 and treated in April 2009 were different from those left leg symptoms that were later diagnosed as lumbar radiculopathy of the left lower extremity. 

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that there was evidence of left lower extremity radiculopathy in the one-year period prior to receipt of the March 8, 2010 claim for an increased rating, and that it was factually ascertainable that the Veteran's left lower extremity radiculopathy was present as early as March 31, 2009.  Therefore, the Board finds that an effective date of March 31, 2009, is assignable for the grant of service connection for radiculopathy of the left lower extremity as secondary to the lumbar spine.

The Board further finds that an effective date earlier than March 31, 2009, is not warranted.  In this regard, the earliest allowable effective date for service connection in this case, if shown by the evidence, is March 8, 2009, or one year prior to receipt of the March 8, 2010 low back increased rating claim.  38 C.F.R. § 3.400(o)(2).  Here, however, there are no treatment records dating between March 8, 2009, and March 31, 2009, and therefore, it cannot be factually ascertained that radiculopathy of the left lower extremity occurred during that period.  

Moreover, there is no indication of any pending or unadjudicated formal or informal claim for neurological disability of the left lower extremity prior to the March 2010 low back increased rating claim.  While the Veteran did previously file claims for service connection and increased ratings for the lumbar spine, to the extent that any neurologic disability of the left lower extremity could be viewed as a component of those claims, those claims were finally adjudicated in unappealed rating decisions issued in May 2007, August 2008, and January 2009.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2015).

In sum, given evidence of left lower extremity symptoms in the one-year period prior to receipt of the March 8, 2010 claim for an increased rating of the lumbar spine disability, which were subsequently diagnosed as radiculopathy, an earlier effective date of March 31, 2009, but no earlier, is warranted based on the date the Veteran's VA physician indicated treatment of the Veteran for his low back disability with left leg pain.  38 C.F.R. § 3.400 (o)(2).  
ORDER

An earlier effective date of March 31, 2009, for the grant of service connection for radiculopathy of the left lower extremity is granted.


REMAND

A review of the record reveals that the Veteran's claims for service connection, increased ratings, and a TDIU require remand for further development.

Regarding the bilateral knee service connection claims, the Board observes that there are outstanding relevant treatment records.  The record shows that the Veteran has undergone three surgeries on the right knee and one surgery on the left knee.  As reported to an October 2012 VA examiner, the Veteran underwent right knee surgery in 1978 (prior to service), 1996, and 2002, and left knee surgery in 2003.  However, none of the surgical reports are of record and they, along with any other outstanding treatment records related to the knees, should be obtained on remand.

Additionally, the Veteran should be afforded a new examination to address whether any current bilateral knee disability is related to service or a service-connected disability.  While a VA examination and opinion were obtained in October 2012 and December 2012 relating to the knees, the Board finds them to be inadequate for a number of reasons, but primarily related to the October 2012 examiner's findings that the Veteran had a preexisting right knee injury and that there was no objective evidence of a right knee injury in service.  While the Veteran was noted to have undergone a right knee meniscectomy prior to service, he was given a thorough orthopedic examination of the right knee upon entrance in April 1981, including imaging, and was found to be without any right knee symptoms or disability and had no right knee complaints.  Thus, he is presumed to have been in sound condition with respect to the right knee upon entrance with the exception of the surgical scar.  Additionally, there is objective evidence of a right knee injury in service.  A May 1982 service treatment record documents a one-month history of right knee pain following a twisting injury in service, and it was objectively noted that there was "a grinding sensation in patella when rotating it."  Even further, the October 2012 examiner failed to consider post-service reports of right knee popping, cracking, and swelling as early as July 1985.  Finally, with respect to the Veteran's knee claims as secondary to the low back, a December 2012 opinion did not address aggravation.  For these reasons, a new examination and opinion are necessary regarding the claims right and left knee disabilities.

Turning to the anxiety service connection claim, the Veteran has not yet been afforded a VA examination to determine whether he suffers from a psychiatric disorder that is related to service or to a service-connected disability.  The Veteran reported a history of depression and excessive worry upon entrance examination in April 1981, but no disorder was diagnosed.  Post service records note hyperventilation syndrome as early as September 1986, and treatment for anxiety symptoms as early as July 1997.  More recent VA treatment notes also suggest an association between the Veteran's pain and his mental health.  Based on the foregoing, a VA examination should be provided.  

The Board recognizes that the Veteran has submitted a positive October 2013 opinion in support of his anxiety disorder.  However, that opinion appears to have been based on an inaccurate factual history.  In this regard, the Veteran reported to the October 2013 examiner that he was terminated from his job in 2007 for violating policy and missing too much work due to his "physical struggles."  However, he reported during December 2008 VA treatment that he lost his job due to downsizing, and a July 2010 employer's statement indicates that there was no time lost during the 12 months prior to the last date of employment, no concessions due to disability, and that employment was terminated after the Veteran had been placed on a 3 day suspension.  Additionally, while the Veteran reported to the examiner that he had only one good friend who is his only support system, and lives a "very solitary, isolated life," VA treatment notes dated in July 2012 and January 2015 show the Veteran's reports that "he does have good friends he can talk to," that "he is socializing well with his friends," and that "they go to restaurants and movies."  He also reported socializing with friends multiple times a week in his April 2011 application for SSA disability benefits.  Thus, it appears that the Veteran was exaggerating his symptoms in reporting to the October 2013 examiner, and that opinion is deemed not probative. 

Regarding the increased rating claims for the low back and radiculopathy of the left lower extremity, there also appear to be outstanding treatment records.  Recent VA treatment notes dated in September 2015 indicate that the Veteran is seeing a specialist outside of VA for his back disability.  However, no records from that specialist have been obtained, and while some have apparently been scanned into the Veteran's VA medical record, the scanned documents do not appear as part of the VA medical records in the Veteran's claims file.  Additionally, a November 2011 statement from a private physician indicates treatment of the Veteran since May 2007, and the limited records of that provider that have been obtained show some degree of treatment related to the low back and radiculopathy.  Current VA treatment notes dated in September 2015 also show continued treatment with that provider.  Thus, those complete treatment records should be requested.

Additionally, as it has been over three years since the Veteran's low back was last examined, and given that the examiner did not indicate a severity level for radiculopathy of the left lower extremity despite noting symptoms, a new examination should be provided on remand.

Finally, as a decision on the service connection and increased rating claims on appeal will impact a decision on the issue of entitlement to a TDIU, the issues are inextricably intertwined and the latter issue must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records, to include records from Dr. Kevin Logan dating from 2007 and any provider or specialist who has treated him for his low back, left lower extremity, knees, or anxiety.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected back and left lower extremity radiculopathy disabilities.  The entire claims file must be reviewed in conjunction with the examination.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must report all symptomatology related to the Veteran's service-connected back and left lower extremity radiculopathy disabilities in detail.

The examination report should include an opinion as to whether the Veteran experiences functional loss due to pain, weakness, weakened movement, excess fatigability, and incoordination beyond that represented by the objective range of motion measurements found on examination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).

The examiner is also asked to provide an opinion on the impact of the back and left lower extremity disabilities on the Veteran's ability to work.  To this end, the examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU. The opinion should include an evaluation of the limitations and restrictions imposed by the Veteran's service-connected disabilities on work activities such as interacting with customers/coworkers, using technology, and other routine work activities like sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six-to-eight hours per day.  The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.  All pertinent evidence should be considered and discussed, to include the Veteran's statements, employer statements, VA examination reports, SSA records, should also be considered and discussed.

3.  Then, schedule the Veteran for an examination with a VA psychologist or psychiatrist.   The entire claims file must be reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  
Following review of the claims file, the psychologist or psychiatrist should respond to the following:

(a)  Diagnose all psychiatric disorders.

(b)  For each disorder diagnosed, state whether it is at least as likely as not (50 percent probability or more) that the disorder was caused by or otherwise related to service.

(c)  If the psychiatric disorder is not related to service, state whether it is at least as likely as not (50 percent probability or more) that the disorder was caused by his service-connected lumbar spine DDD.  Please explain why or why not.

(d)  If the psychiatric disorder is not caused by his service-connected lumbar spine DDD, state whether it is at least as likely as not (50 percent probability or more) that his psychiatric disorder has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his lumbar spine DDD. Please explain why or why not.

If you find that the Veteran's psychiatric disorder has been permanently worsened beyond normal progression (aggravated) by his lumbar spine DDD, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4.  Then, schedule the Veteran for a VA joints examination.  The entire claims file must be reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following review of the claims file, the examiner should respond to the following:

(a)  State whether it is at least as likely as not (50 percent probability or more) that any right or left knee disability was caused by or is otherwise related to service.  Please explain why or why not.  In doing so, please address evidence of parachute jumps and a right knee twisting injury in service, as well as post-service right knee complaints as early as July 1985.

(b)  If a right or left knee disability is not related to service, state whether it is at least as likely as not (50 percent probability or more) that the right or left knee disability was caused by his service-connected lumbar spine DDD.  Please explain why or why not.

(c)  If a left or right knee disability is not caused by his service-connected lumbar spine DDD, state whether it is at least as likely as not (50 percent probability or more) that a right or left knee disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his lumbar spine DDD. Please explain why or why not.

If you find that a right or left knee disability has been permanently worsened beyond normal progression (aggravated) by his lumbar spine DDD, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


